Mr. Justice Lawrence delivered the opinion of the Court: This was an attachment in which there was no personal service or appearance, and the affidavit, notice and declaration only claimed an indebtedness of $173.86, but judgment was rendered for $429.91 and costs. It was error in the plaintiff to take judgment for more than the sum claimed in the affidavit and notice. Rowley v. Berrian, 12 Ill. 198. It was also error to take judgment for a larger sum than the damages laid in the declaration. The judgment is reversed and the cause remanded. Judgment reversed.